Title: To James Madison from James Monroe, 13 July 1799
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle July 13. 1799.
Have you ever recd. yr. wine from Mr. Yard. Presuming you have not, I intimated in a letter by Dr. Bache to Mr. Yd., requesting mine to be forwarded to the care of Geo. Jeffn. Richmond, that if yrs. had not already been, I doubted not it wod. be agreeable to you it shod. be by the same route. I hope we shall receive it, since to me it will be a most acceptable accomodation having had none of any kind for a long time; and if it is really of the quality we are taught to expect, it will also be of importance to you. If you have not written for it (as you probably did by Dr. Bache as I desired him to mention the subject to you) had you not better yet do it?
The period approaches when the assumpsit in favor of Mr. Brooke becomes due, being sometime this fall. I stand ingaged in a judgmt. on a forthcoming bond for £600. with interest from July last till paid; the judgmt. being entered with delay of exn. for the term (as well as I recollect of 18. months, tho I am not certain it was entered so late as July[)]. Colo. Mercer had promised £75. as likewise had you. This with a like sum from me & two or three other friends, it was supposed at Fredbg where the idea of aiding him thus occurred, wod. relieve him. But when I went to Richmd. I found it wod. take a much greater sum to effect that object. In consequence we resolved not to abandon it, tho’ the burden was heavier than we expected. Colo. Minor & Larkin Smith took two other debts on themselves of less amt., and this fell to my lot, aided by the ingagmt. of Colo. W. Nicholas for £100., by the expectation you and Colo. Mercer wod. bear the additional charge each of £25. making £100 also, and by the hope that Fs. Walker & John Nicholas of Stafford wod. each take on himself a like sum. Thus the matter has since stood and the time approaches when I am to be subje[c]t to an exn. wh. admits of no delay. There is of course no obligation of any kind on you or Colo. Mercer to pay more than the 1st. mentioned sum nor shod. I propose it (especially under existing circumstances) if I did not think you wod. do it with pleasure. For in fact bound as I am (altho I am persuaded any of the parties who were in contemplation at the time, had they been in the situation I was a witness of his distress wod. have done the same) it seems rather to be soliciting aid to myself than to a common friend. You will observe if Mr. J. N. & Mr. W. pay the sums allotted them, it will leave me the equal sum of £100. and interest on the whole sum since the judgmt.—W. Nicholas may probably mention it to them as I think he will, but for the reason suggested I shall not.
Cannot you come up & stay a day or two with us. Yr. skill in architecture & farming wod. be of great use to me at present. I am much ingaged in both & take more interest, especially in the latter, tho’ under discouraging circumstances, than at any former time. We promise to do every thing in our power to make a like visit to Mrs. Madison agreeable, to whom we beg our best regards, as we also do to the old gentn. & Lady. Sincerely I am yr. friend & servant
Jas. Monroe
 